DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 10/27/2022.  Claims 1 and 9 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-17 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Johnson has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudin et al. (US. Pub. No. 2015/0169060, hereinafter “Hudin”) in view of Johnson et al. (US. Pub. No. 2013/0215079, hereinafter “Johnson”).
As to claim 1,     (Currently Amended): Hudin discloses a tactile stimulation interface [figure 1A, “11”] comprising: 
a surface configured to be tactilely explored by at least one user’s organ [figure 1A, surface “4” to be tactilely explored by multiple fingers or portions of the hand, such as the palm per paragraph 17],  
at least one actuator [figures 1A-B, actuator “6”, abstract, actuators 6 intended to apply a force on the flexible surface] configured to apply a strain to said surface, and at least one controller configured to control said at least one actuator [figure 9, actuator controller “G” that addresses the signals], said at least one controller being configured to send to the actuator signals corresponding to the strains to be applied to said surface as a function of the tactile stimulation to be generated on the surface [abstract, the control means are intended to send, to the actuators, signals corresponding to the forces to be applied to the flexible surface according to the tactile stimulation to be generated on the flexible surface], said strains being determined by a time reversal method [abstract, the forces being determined by a time-reversal method], 
wherein, for at least one given tactile pattern in a stimulation area of the surface, which is in contact with the user’s organ located in a particular position on the surface [paragraph 28, at least one sensor for detecting the presence of the operator in contact with the interface at a particular position, paragraph 79, sensors detecting the presence of the operator’s fingers on the surface  may also be implemented, to generate tactile stimulation only in areas during exploration by fingers], the at least one controller is configured to control said at least one actuator so that the actuator generates in the stimulation area of said surface, which is in contact with the user’s organ located in the particular position on the surface [paragraph 79, to generate tactile stimulation only in areas during exploration by fingers at the particular position on the surface], pulses by focusing at least one acoustic wave at a point having a location at the surface,  so as to tactilely stimulate different locations on said user’s organ resting on the stimulation area according to the at least one given tactile pattern [figure 10, at a point having a location at the surface that varies over time to tactilely stimulate finger according to given tactile pattern, paragraph 82, paragraph 99, points E’ and F’ are focused, only points E’ and F’ are tactilely stimulated (different locations on user’s fingers or palm area resting on the stimulation area, paragraph 79, to generate tactile stimulation only in areas during exploration by fingers (within the stimulation area on which the user’s fingers rest)].
Hudin does not disclose the point moving  without the user’s organ moving 
Johnson teaches a tactile stimulation interface wherein a point moving over time from a location to another location without a user’s organ moving [figures 3-4, a directional haptic effect over time from one location to another location as indicated by the wavy arrow without the user’s finger moving].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile stimulation interface of Hudin to have a point move over time from a location to another location without a user’s organ moving, as taught by Johnson, in order to provide additional information to the user (Johnson, abstract).
As to claim 3,    (Previously Presented): Hudin discloses the tactile stimulation interface according to claim 1, wherein the at least one controller is configured to control said at least one actuator so that the at least one actuator generates in several distinct areas pulses by focusing acoustic waves at points, each having a location at the surface, the respective locations varying over time, so as to tactilely stimulate several organs according to given tactile patterns [figure 10, at a point having a location at the surface that varies over time to tactilely stimulate finger according to given tactile pattern, paragraphs 79 and 82, to generate tactile stimulation only in areas during exploration by fingers].
As to claim 5,    (Currently Amended): Hudin discloses the tactile stimulation interface according to claim 1, further comprising: at least one force detector configured to detect a contact force between the user’s organ and the surface [paragraph 79, sensors detects the presence of the operator’s fingers].
As to claim 6,    (Previously Presented): Hudin discloses the tactile stimulation interface according to claim 1, wherein the at least one actuator comprises several actuators [figure 1A, several actuators “6”].
As to claim 7,    (Previously Presented): Hudin discloses the tactile stimulation interface according to claim 1, wherein the surface is carried by a plate [figure 1A, “4”], the at least one actuator being located in contact with the plate at least at an edge of the plate [figures 1A-C, actuators “6” being located in contact with the plate at least at an edge of the plate].
As to claim 8,    (Original): Hudin discloses the tactile stimulation interface according to claim 7, wherein the plate is transparent [paragraph 127, the surface made of a transparent material].
As to claim 9,    (Currently Amended): see the above discussion of claim 1, except for Hudin further discloses a method for controlling the tactile stimulation interface stimulating the user’s organ according to the at least one given tactile pattern in the stimulation area of the surface, including a spatial modulation of the focusing point of the at least one acoustic wave generated by said at least one actuator [figure 10, a given tactile pattern in the stimulation area of the surface, a spatial modulation of at least one focusing point of at least one acoustic wave, paragraphs 96, 98-99 and 119].
As to claim 13,    (Previously Presented): Hudin discloses the method according to claim 9, wherein the at least one given tactile pattern has a variable amplitude or a variable pulse generation frequency [figure 10, the pattern has a variable amplitude and/or a variable pulse generation frequency, paragraphs 97 and 130].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudin in view of Johnson, as applied to claim 1 above, further in view of Litschel et al. (US. Pub. No. 2011/0216006, hereinafter “Litschel”).
As to claim 2,    (Previously Presented): Hudin discloses the tactile stimulation interface according to claim 1.
Hudin does not disclose wherein the stimulation area corresponds to a surface area substantially equal in size to a portion of the user’s organ that is in contact with the surface.
Litschel teaches a tactile stimulation interface wherein a stimulation area corresponds to a surface area substantially equal in size to a portion of a user’s organ that is in contact with the surface [figures 5A-C, a tactile stimulation area corresponds to a surface substantially equal to that of a user’s fingertip, paragraph 12].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile stimulation interface of Hudin to have the stimulation area substantially equal to that of a user’s organ, as taught by Litschel, in order to improve the operability of the device (Litschel, abstract).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudin in view of Johnson, as applied to claim 1 above, further in view of Colgate et al. (US. Pub. No. 2012/0326999, hereinafter “Colgate”).
As to claim 4,    (Currently Amended): Hudin discloses the tactile stimulation interface according to claim 1, further comprising: at least one presence detector configured to detect presence of said user’s organ [paragraph 28, the interface may comprise at least one sensor for detecting the presence of the operator in contact with the interface].
Hudin does not expressly disclose the at least one presence detector being of capacitive type.
Colgate teaches a tactile stimulation interface including at least one presence detector configured to detect presence of an organ intended to be tactilely stimulated [figure 3, paragraph 24], the at least one presence detector being of capacitive type [paragraph 83, technique for measuring fingertip positions include surface capacitive sensing].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile stimulation interface of Hudin to use the at least one presence detector being of capacitive type, as taught by Colgate, since it is a simple substitution of one known element for another to obtain predictable results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudin in view of Johnson, as applied to claim 1 above, further in view of Tanaka et al. (US. Pub. No. 2012/0123268, hereinafter “Tanaka”).
As to claim 17,    (Currently Amended): Hudin discloses the tactile stimulation interface according to claim 1, further comprising: at least one presence detector configured to detect presence of said user’s organ [paragraph 28, the interface may comprise at least one sensor for detecting the presence of the operator in contact with the interface].
 Hudin does not disclose the at least one presence detector comprising a variable capacitor.
Tanaka teaches a tactile stimulation interface wherein at least one presence detector comprising a variable capacitor [figure 1, “10” functions as a variable capacitor, paragraph 41].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tactile stimulation interface of Hudin to have the at least one presence detector comprising a variable capacitor, as taught by Tanaka, since it is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 10-12 and 14-16, such as “wherein the tactilely stimulating further includes: a)    determining a reversed pulse response for a first point of said stimulation area, b)    convoluting said reversed pulse response to said at least one given tactile pattern, c)    generating a signal based on a result of said convolution and sending said signal to said at least one actuator and generating pulses to said first point, d)    repeating steps a), b) and c) for n other points of said stimulation area, n being an integer equal to or greater than 1, at least one point of the n other points being distinct from the first point”, recited by claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622